Supreme COuRT
OF
NeEvaADA

CLERK’S ORDER

{Op 1947 ape

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

BARRICK GOLD CORPORATION, No. 83415

Petitioner,
vs.

THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA, & i L - ry
IN AND FOR THE COUNTY OF .
CLARK; AND THE HONORABLE MAR 11 2022
ELIZABETH GOFF GONZALEZ,

DISTRICT JUDGE, ELIZAGETH A BROWN

CLERK OF SUPREME COURT
Respondents, oy beter —
and
BULLION MONARCH MINING, INC.,
Real Party in Interest.

 

 

ORDER DISMISSING PETITION

Pursuant to the stipulation of the parties, and cause appearing,
this petition is dismissed.

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

Git £4~
BY:

cc: Hon. Elizabeth Goff Gonzalez, District Judge
Parsons Behle & Latimer/Reno
Parsons Behle & Latimer/Salt Lake City
Pisanelli Bice, PLLC
Lewis Roca Rothgerber Christie LLP/Las Vegas
Robison, Sharp, Sullivan & Brust
Eighth District Court Clerk

Za-0777)